
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 687
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2012
			Mr. Israel (for
			 himself and Mr. Cole) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for Syrian President Bashar
		  al-Assad to be tried before the International Criminal Court for committing
		  crimes against humanity.
	
	
		Whereas the United Nations estimates that since the
			 uprising in Syria began in January 2011, more than 10,000 people consisting
			 mostly of civilians have been killed and tens of thousands have been
			 displaced;
		Whereas under the command of President Assad, Syrian
			 government forces and shabiha have been accused of gross human rights
			 violations including heavy shelling of civilian areas, widespread pillaging and
			 the burning of homes, denial of basic human needs such as food, water, and
			 medical care, mass torture and arrests, unlawful detention, and brutal
			 execution-style killings;
		Whereas President Assad failed to adhere to the Arab
			 League peace deal agreed to in November 2011, that called for withdrawing
			 Syrian security forces, releasing political prisoners, and beginning dialogue
			 with the opposition;
		Whereas President Assad has so far failed to implement the
			 six-point peace plan orchestrated by Special Envoy to Syria Kofi Annan that
			 went into effect in April 2012, which calls for an end to the violence,
			 beginning of political dialogue, access for humanitarian agencies to provide
			 needed aid, release of detainees, freedom of movement throughout the country
			 for journalists, and the right to demonstrate peacefully;
		Whereas the United States has implemented a series of
			 sanctions through five Executive Orders pertaining to the situation in
			 Syria;
		Whereas the United Nations Human Rights Council has held
			 four Special Sessions, issued two reports of the Independent International
			 Commission of Inquiry on the Syrian Arab Republic, and adopted five resolutions
			 devoted to the situation in Syria;
		Whereas the United Nations Security Council has adopted
			 two resolutions authorizing an advance team to monitor the ceasefire in Syria
			 and a United Nations Supervision Mission in Syria (UNSMIS);
		Whereas the United Nations General Assembly has adopted
			 two resolutions regarding human rights and the situation in Syria;
		Whereas the situation in Syria continues to deteriorate
			 despite such actions by the international community;
		Whereas in May and June 2012, massacres have occurred,
			 including the killing of men, women, and children in villages such as Houla and
			 Qubeir;
		Whereas, on June 7, 2012, referring to the massacres in
			 Houla and Qubeir, the United Nations High Commissioner for Human Rights stated
			 that These killings are indicative of a pattern of widespread or
			 systematic attacks against civilian populations, and may amount to crimes
			 against humanity and other international crimes.;
		Whereas, on November 23, 2011, the United Nations
			 Independent International Commission of Inquiry on the Syrian Arab Republic
			 expressed its concern that crimes against humanity have been committed
			 in different locations in the Syrian Arab Republic during the period under
			 review.;
		Whereas, on February 22, 2011, the United Nations
			 Independent International Commission of Inquiry on the Syrian Arab Republic
			 found in its second report that after further review, a reliable body of
			 evidence exists that, consistent with other verified circumstances, provides
			 reasonable grounds to believe that particular individuals, including commanding
			 officers and officials at the highest levels of Government, bear responsibility
			 for crimes against humanity and other gross human rights
			 violations.;
		Whereas the United Nations High Commissioner for Human
			 Rights has called on the United Nations Security Council to consider referring
			 the situation of Syria to the International Criminal Court; and
		Whereas the International Criminal Court is an independent
			 body whose mission is to try individuals for crimes within its jurisdiction,
			 including crimes against humanity, war crimes, and genocide: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)strongly condemns the ongoing violence and
			 gross human rights violations carried out by Syrian government forces under
			 direction of President Bashar al-Assad;
			(2)expresses its
			 support for the people of Syria seeking peaceful democratic change; and
			(3)calls on the
			 United Nations Security Council, based on evidence that crimes against humanity
			 have been perpetrated by Syrian government forces, to refer the situation of
			 Syria to the International Criminal Court.
			
